165 U.S. 341
17 S.Ct. 366
41 L.Ed. 738
DISTRICT OF COLUMBIAv.DICKSON et al.
No. 620.
February 15, 1897.

Asst. Atty. Gen. Dodge and Robert A.
Howard, for appellant.
V. B. Edwards, for appellee Dickson.
Mr. Justice PECKHAM delivered the opinion of the court.


1
In this case, which is of the same general nature as the foregoing cases, the petitioner, who was the assignee of one of the contractors, filed his original petition in the court of claims December 15, 1880. The case, after being heard, was submitted to that court on the 26th of May, 1882, and was by it dismissed on the 29th of May, 1882. On the 6th of April, 1895, the judgment was vacated, and a new trial granted by virtue of the act of February 13, 1895. 31 Ct. Cl. 399.


2
The difference between the contract price and the board-rate price was claimed, and Dickson, as assignee, was allowed to recover $1,386.30 for such difference, belonging to him by virtue of the assignment, and which sum the court held to have 'been due and payable June 2, 1873, within the meaning and intent of the act of February 13, 1895, and the act of June 16, 1880.' For the same reasons as given in the foregoing cases, this judgment of the court of claims must also be reversed, and the cause remanded, with the same directions as in the other cases.